— Proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondent, Joseph C. Pastoressa, a Justice of the Supreme Court, Suffolk County, to determine an action entitled Amityville Mobile Home Civic Assn, v Town of Babylon, et al., commenced in that court under index No. 16576/12.
Adjudged that the petition is denied as academic and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic in light of the determination by the respondent of the underlying matter in an order dated February 25, 2014. Dillon, J.R, Balkin, Miller and Maltese, JJ., concur.